NO.
12-07-00113-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
ANTHONY WAYNE WHITE,          §          APPEAL
FROM THE 87TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
POLLY A. PEYTON,
T.D.C.J.-I.D.
AND THE STATE OF TEXAS,       §          ANDERSON
COUNTY, TEXAS
APPELLEES 
 
 

MEMORANDUM OPINION
            This pro se
in forma pauperis appeal is being dismissed for failure to comply with the
Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in this case was signed on
January 31, 2007.  Appellant timely filed
a motion for new trial and on March 6, 2007 filed a notice of appeal that
failed to contain the information required by Texas Rule of Appellate Procedure
25.1(e), i.e., a certificate of service showing service on all parties to the
trial court’s judgment.
            On March 20,
2007, Appellant was notified pursuant to Texas Rule of Appellate Procedure 37.1
that the notice of appeal was defective for failure to comply with Rule
25.1(e).  He was further notified that
unless he filed a proper notice of appeal on or before April 19, 2007, the
appeal would be referred to the court for dismissal.  See Tex.
R. App. P. 42.3(c).  On April 23,
2007, Appellant filed an amended notice of appeal, but did not correct the
defect.  Accordingly, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  See id.  
                                                                                                     BRIAN HOYLE    
                                                                                                              Justice
Opinion delivered May 16, 2007.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
 
(PUBLISH)